Citation Nr: 0428030	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-01 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
osteoarthritis of the cervical spine with degenerative disc 
disease prior to January 22, 2001 and in excess of 20 percent 
from January 22, 2001, to include entitlement to an effective 
date prior to January 22, 2001 for the grant of the 20 
percent rating.  

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the lumbosacral spine prior to July 15, 
2003 and in excess of 20 percent from July 15, 2003.  

3.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the thoracic spine prior to July 15, 
2003 and in excess of 20 percent from July 15, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
October 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
rating for osteoarthritis of the cervical spine with 
degenerative disc disease from July 27, 1994 and a 20 percent 
rating from January 22, 2001; that granted service connection 
and an initial noncompensable rating for osteoarthritis of 
the lumbosacral spine from July 27, 1994 and a 10 percent 
rating from January 22, 2001; and that granted service 
connection and an initial noncompensable rating for 
osteoarthritis of the thoracic spine from July 27, 1994 and a 
10 percent rating from January 22, 2001.  

Although a February 2004 rating decision increased the 
ratings for osteoarthritis of the lumbosacral and thoracic 
spines to 10 percent from July 27, 1994 and an August 2004 
rating decision increased the ratings for osteoarthritis of 
the lumbosacral and thoracic spines to 20 percent from July 
15, 2003, the claims for ratings in excess of 10 percent 
prior to July 15, 2003 and in excess of 20 percent from July 
15, 2003 remain before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran now resides in the jurisdiction of the St. 
Petersburg, Florida, VARO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The VA has a duty to schedule a travel board hearing for the 
veteran because he requested one in a March 2004 statement.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.76, 20.703, 
20.704 (2003).  The Veterans Law Judge who conducts the 
hearing shall participate in making the final determination 
of the claim.  See 38 U.S.C.A. §§ 7102, 7107 (West 2002); 
38 C.F.R. § 20.707 (2003).  

Accordingly, the case is remanded for the following action:

The RO should schedule a travel Board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the travel Board hearing.  
All efforts made should be documented and 
all correspondence received should be 
associated with the veteran's claims 
folder.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




